Citation Nr: 0307081	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  98-15 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a compensable rating for a superficial scar of 
the nose, residual of shrapnel wound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had recognized guerilla service from September 
1942 to November 1945 and regular Philippine Army service 
from November 1945 to December 1945.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (the RO).  


REMAND

As a preliminary matter, the Board must address the Veterans 
Claims Assistance Act of 2000 (VCAA) which became law in 
November 2000.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002).

The VCAA became law in November 2000.  While the veteran 
filed his increased rating claim in October 1996, the record 
on appeal contains no reference to the VCAA.  In this regard, 
the Board would observe that the supplemental statement of 
the case provided to the veteran in August 2002 contains no 
reference of the VCAA or VA's duty to notify or assist the 
veteran in developing his claim.  In addition, the RO has not 
provided any other document to the veteran informing him of 
the regulatory changes issued in conjunction with the VCAA.

In light of the interval of time between the date the VCAA 
became law in November 2000, and the date on which the 
veteran's file was certified to the Board in March 2003, the 
RO should have informed the veteran of the provisions of the 
VCAA to ensure due process in this case.  Under these 
circumstances, the Board believes that the RO should notify 
the veteran of the provisions of the VCAA prior to appellate 
review.

The Board also notes that the Schedule for Rating 
Disabilities pertaining to skin disorders under 38 C.F.R. § 
4.118, Diagnostic Codes 7800-7833, was amended and rewritten, 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  This change became effective during the 
veteran's appeal.  Given that the file is being returned to 
the RO to notify the veteran of the VCAA, the RO will have an 
opportunity to apply the amended schedular criteria.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.  

1.  The RO should inform the veteran of 
the provisions of the VCAA, including the 
division of responsibilities between VA 
and the veteran in obtaining evidence 
necessary to substantiate his claim.  

2.  The RO should review the veteran's 
claim of entitlement to a compensable 
rating for a superficial scar of the nose 
under the applicable diagnostic code of 
38 C.F.R. § 4.118, in effect before and 
after August 30, 2002.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  



The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with this appeal.  No action 
is required of the veteran until he is notified.  



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




